Citation Nr: 1506458	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-32 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction lies with the RO in Houston, Texas.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing Loss and Tinnitus

With regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus, outstanding records must be obtained.  The Veteran testified that he underwent periodic hearing testing while working at Anheuser-Busch.  Those records have not been obtained and must be sought.

Regarding tinnitus, the examiner's opinion is inadequate.  The examiner opined that it was less likely than not that tinnitus was related to service as the Veteran's tinnitus was not consistent with excessive noise exposure and the Veteran had significant post-service noise exposure which may have initiated his occasional tinnitus.  See December 2008 Addendum Opinion.  That rationale is internally inconsistent.   As such, a new audiological examination to determine the nature and etiology of the Veteran's hearing loss and tinnitus is necessary.

Acquired Psychiatric Disorder

The Veteran was afforded a VA examination in May 2008.  There, the examiner declined to diagnose the Veteran with PTSD.  The examiner did not explain why the Veteran did not meet the criteria for a diagnosis of PTSD.  

A new VA examination is necessary.  Since the May 2008 VA examination, the Veteran has been diagnosed with PTSD during outpatient treatment.  See March 2010 VA Treatment Record; February 2010 VA Treatment Record.  As those diagnoses were rendered, the Veteran reported experiencing dreams about his time serving in Vietnam.  See id.  Therefore, the Veteran should be scheduled for a new VA psychiatric examination in order to identify if he has PTSD or some other psychiatric disability related to service.

Heart Disability

A VA examination is required to explore the relationship between the Veteran's heart disabilities and his period of service.  The Veteran testified that he has been diagnosed with cardiomyopathy.  See Board Hearing Transcript.  The Veteran's exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  Further, ischemic heart disease is a disability for which service connection can be presumptively granted where a veteran is exposed to herbicides.  38 C.F.R. § 3.309(e).  It is unclear whether the heart disability suffered by the Veteran is an ischemic heart disease.  As such, a VA examination is necessary to address this medical question.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (examination required when insufficient competent medical evidence is on file for the Secretary to make a decision on the claim).

In addition, the Veteran has identified outstanding private treatment records relating to his heart disability.  See Board Hearing Transcript (private records of Dr. Tayaan outstanding).  On remand, the Veteran should be prompted to identify all outstanding private treatment records and an effort to obtain such should be undertaken prior to adjudication of the instant claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those records with the claims file. 

2. Request the Veteran to identify the location where he worked for Anheuser-Busch; and to complete the necessary form (VA Form 21-4142) for VA to obtain records concerning hearing tests during such employment.

Also request the Veteran to identify any outstanding private treatment records relating to the disabilities on appeal; and to complete the necessary form (VA Form 21-4142) for VA to obtain such records.

All requests for the above-described records and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.

3. After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary studies, including audiological testing, should be performed. Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner should obtain a complete history of the Veteran's audiological complaints.

The examiner should respond to the following:

(a) Is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss was incurred during his service?

(b) Is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus was incurred during his service?

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should respond to the following:

(a) Is a diagnosis of PTSD appropriate under the DSM-IV?  If not, explain why such a diagnosis is not appropriate.

(b) If a diagnosis of PTSD is made, the examiner should indicate whether the Veteran's PTSD is at least as likely as not (50 percent probability or more) related to the conceded stressor of active combat while serving in Vietnam.

(c) If a psychiatric disability other than PTSD is diagnosed, is it at least as likely as not (50 percent probability or more) related to the Veteran's active service?

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of all heart disabilities.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should respond to the following:

(a) Identify all diagnosable heart disabilities suffered by the Veteran.

(b) Does the Veteran have an ischemic heart disease?

(c) Is it at least as likely as not (50 percent probability or more) that any diagnosed heart disability is related to the Veteran's period of active service, to include his exposure to herbicides in Vietnam?

The Veteran's exposure to herbicides in Vietnam is conceded.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

6. Thereafter, the AOJ should readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


